 

Exhibit 10.19

 

STOCK OPTION GRANT

 

PENNICHUCK CORPORATION

 

2000 STOCK OPTION PLAN

 

This Stock Option (“Option”) for a total of          shares of Common Stock, par
value $ 1.00 per share (“Common Stock”) of Pennichuck Corporation, a New
Hampshire business corporation (the “Company”), is hereby granted to
                     (“Optionee”), consisting of an option for         
Incentive Stock Options (“ISOs”) and an option for –0– Nonstatutory Stock
Options (“NSOs”), at the price determined as provided in, and in all respects
subject to the terms, definitions and provisions of the 2000 Stock Option Plan,
as amended (the “Plan”) adopted by the Company which is incorporated by
reference herein.

 

1. Option Price. The option price is              for each share, being 100% of
the fair market value of the Common Stock on the date of grant of this Option.

 

2. Exercise of Option.

 

(i) Manner of Exercise. This Option shall be exercisable in accordance with
provisions of Section 9 of the Plan, the provisions hereof and the provisions of
any rules and interpretations adopted by the Compensation and Benefits Committee
(“Committee”) of the Board of Directors from time to time. Option exercise shall
be by a written notice which shall:

 

  (a) State the Optionee’s election to exercise the Option, the type of Option
(whether ISO or NSO or a combination thereof), the number of shares with respect
to which it is being exercised, the person in whose name the stock certificate
or certificates for such shares of Common Stock is to be registered and his or
her address and Social Security Number (or if more than one such person, the
names, addresses and Social Security Numbers of all such persons);

 

  (b) Contain such representations and agreements as to the Optionee’s and/or
the holder’s investment intent with respect to such shares of Common Stock as
may be required by applicable law or regulation or otherwise required by the
Company.



--------------------------------------------------------------------------------

  (c) Be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Optionee,
be accompanied by proof, satisfactory to counsel for the Company, of the right
of such person or persons to exercise the Option; and

 

  (d) Be in writing and delivered in person, or by certified mail, to the
Secretary or Treasurer of the Company.

 

Payment of the purchase price of any shares with respect to which the Option is
being exercised may consist of cash, check, or by surrender and delivery to the
Company of shares of its stock of the same class as the shares to be acquired by
exercise of the Option, or any combination of such methods of payment. In the
event shares are surrendered to the Company, such shares shall either (i) have a
fair market value equal to the total Option price, or (ii) have a fair market
value less than said total Option price and be accompanied by cash, check, or
other form of payment acceptable to the Committee for any difference. The
certificate or certificates for shares of Common Stock to be issued upon
exercise of the Option shall be registered in the name of the Optionee or other
person or persons exercising the Option, or in the name of the Optionee and
another person jointly with the right of survivorship.

 

(ii) Restrictions on exercise. This Option may not be exercised if the issuance
of shares upon such exercise would constitute a violation of any applicable
federal or state laws or regulations, any applicable provisions of the Company’s
Articles of Incorporation or Bylaws, or any applicable provisions of the Plan.

 

3. Non-transferability of Option. This Option may not be transferred in any
manner otherwise than by will or the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Grant shall be binding upon the executors, administrators, heirs,
representatives and successors of the Optionee.

 

4. Term of Option. This Option may not be exercised more than ten years from the
date hereof and may be exercised during such term only in accordance with the
Plan and the terms of this Grant. In no event will this Option be exercisable
(i) more than 90 days after the death or termination of

 

Page 2



--------------------------------------------------------------------------------

employment of the Optionee, or (ii) more than one year after the date of
termination of employment of the Optionee due to disability.

 

5. No Rights to Continued Employment. The Plan and any Option granted under the
Plan shall not confer upon the Optionee any right with respect to continuance of
employment with the Company, or any parent or subsidiary thereof, nor shall the
Plan or Option interfere in any way with the right of the Company, or any such
parent or subsidiary thereof to terminate his or her employment at any time.

 

6. Tax Ramifications; Withholding. By acceptance of this Option, the Optionee
acknowledges his or her understanding that (i) under current federal tax law he
or she may incur unfavorable federal tax treatment if he or she disposes of any
shares acquired by exercise of an ISO within two years from the date of the
granting thereof or within one year after the transfer of such shares to him or
her (a “Disqualifying Disposition”), (ii) applicable federal tax law may change
with regard to the foregoing or in some other relevant manner prior to exercise
of this Option and (iii) the Company has no obligation to inform the Optionee of
any such changes. The Optionee shall notify the Company in writing within 30
days after the Optionee makes a Disqualifying Disposition of any shares received
pursuant to the exercise of an ISO.

 

By acceptance of this Option the Optionee acknowledges his understanding and
agrees that: (i) the NSOs granted under the Plan do not qualify for any special
tax benefits under the Code; (ii) upon exercise of a NSO, the Optionee will
generally recognize ordinary income for federal tax purposes in an amount equal
to the excess of the fair market value of the shares on the date of exercise
over the exercise price; (iii) the ordinary income recognized by the Optionee
will be treated as wages and will be subject to income tax and FICA withholding
by the Company out of the current compensation paid to the Optionee unless the
Optionee makes alternate arrangements, acceptable to the Company, as provided
below; (iv) applicable federal tax law may change with regard to the foregoing
or in some other relevant manner prior to the exercise of the Option; and (v)
the Company has no obligation to inform the Optionee of any

 

Page 3



--------------------------------------------------------------------------------

such changes. Prior to the issuance or transfer of the shares of Common Stock
pursuant to the exercise of an Option, the Optionee shall remit, or make
acceptable arrangement to remit, to the Company an amount sufficient to satisfy
any federal, state, or local withholding tax requirements. The Optionee may
elect to have such tax-withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Common Stock to be issued
pursuant to the exercise of the Option a number of shares with an aggregate fair
market value (determined as of the date the withholding is effected) that would
satisfy the withholding amount due with respect to such exercise; or (ii)
transferring to the Company shares of Common Stock owned by the Optionee with an
aggregate fair market value (determined as of the date the withholding is
effected) that would satisfy the withholding amount due. In no event may the
Optionee elect to have more whole shares of Common Stock withheld from issuance,
or transferred to the Company, than are necessary to satisfy such withholding
obligation.

 

By acceptance of this Option the Optionee further acknowledges his understanding
that under proposed rules issued by the Internal Revenue Service, the issuance
of shares upon exercise of an ISO results in wages attributable to the Optionee
for purposes of application of FICA (including Social Security and Medicare
taxes) and FUTA (federal unemployment taxes) tax withholding purposes. The
Optionee agrees to cooperate with the Company and to take such actions,
including payment of any required withholding taxes, as may be necessary to
comply with the tax withholding obligations imposed on the Optionee and the
Company arising from the exercise of the Option evidenced by this Agreement.

 

       

PENNICHUCK CORPORATION

        By:     Date of Grant: January 28, 2005      

Attest:

   

 

Page 4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

Optionee acknowledges receipt of a copy of the Plan, as amended, and the
Company’s most recent Annual Report to Shareholders, copies of which are annexed
hereto, and represents that he or she is familiar with the terms and provisions
thereof and hereof, and hereby accepts this Option subject to all the terms and
provisions thereof and hereof. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation and
Benefits Committee upon any questions arising under the Plan.

 

 

Optionee

Date: ______________________________________

 

Page 5